OPINION — AG — (1) THE CITY OF MOORE, IF IT CAN FIND THE LEGAL AUTHORITY TO SO SPEND PART OF ITS FUNDS, AMY CAUSE A CURRENT FEDERAL CENSUS TO BE TAKEN OF ITS POPULATION, AND SUCH CENSUS FIGURE COULD THEN BE USED BY THE COUNTY TREASURER IN COMPUTING SAID CITY'S PROPORTIONATE SHARE OF FUNDS THAT HE WILL DISTRIBUTE TO CITIES AND TOWNS OF THE COUNTY UNDER THE PROVISIONS OF 47 O.S. 1965 Supp., 22.2 [47-22.2]. A NEW CENSUS WOULD HAVE TO BE TAKEN OF THE ENTIRE COUNTY, HOWEVER, BEFORE THE TAX COMMISSION WOULD BE REQUIRED TO MAKE A NEW DETERMINATION OF THE PROPORTION WHICH SAID COUNTY'S POPULATION BEARS TO THE POPULATION OF THE STATE. (2) THE CITY OF MOORE, IF IT CAN FIND THE LEGAL AUTHORITY TO SO SPEND PART OF ITS FUNDS, MAY CAUSE A CURRENT FEDERAL CENSUS TO BE TAKEN OF ITS POPULATION, AND SUCH CENSUS WOULD THEN BE THE "LAST FEDERAL CENSUS" REFERRED TO IN SECTION 504 QUOTED ABOVE. CITE: ARTICLE XXVII, SECTION 7 68 O.S. 1965 Supp., 504 [68-504], 9 O.S. 1961 1 [9-1] (CHARLES OWENS)